                                                                            E-FILED
                                              Wednesday, 18 March, 2020 12:12:35 PM
                                                       Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                         URBANA DIVISION

MANTISSA CORPORATION,                     )
                                          )
     Plaintiff,                           )
                                          )
          v.                              )    No. 18-cv-2103
                                          )
GREAT AMERICAN BANCORP, INC.,             )
FIRST FEDERAL SAVINGS BANK OF             )
CHAMPAIGN-URBANA, and                     )
FISERV SOLUTIONS, LLC,                    )
                                          )
     Defendants.                          )

                             OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on the Motion to Dismiss for

Improper Venue (d/e 52) filed by Defendant Fiserv Solutions, LLC.

Because venue is improper, Defendant’s Motion to Dismiss is

GRANTED.

                         I. BACKGROUND

     In December 2017, Plaintiff Mantissa Corporation filed this

patent infringement action against Great American Bancorp, Inc.

and First Federal Savings Bank of Champaign-Urbana. Thereafter,

on May 10, 2019, Plaintiff filed a Corrected First Amended



                           Page 1 of 18
Complaint1 adding Fiserv Solutions, LLC as a defendant. See d/e

44. Plaintiff alleges that Defendants, individually or based on the

actions of others, have jointly infringed certain steps in U.S. Patent

No. 9,361,658 (‘658 Patent) by making, using, offering to sell,

selling or importing the “CardValet” app or similar products,

systems, and services that perform or cause performance of the

specific steps in ‘658 Patent. Plaintiff further alleges that

Defendants are jointly inducing each other to commit the acts of

infringement. As a result of these acts, Plaintiff has suffered

damages and seeks a permanent injunction, a judgment finding

Defendants have committed acts of infringement, enhanced

damages, a declaration that this case is exceptional under 35

U.S.C. § 285, and pre-judgment and post-judgment interest on any

allowable awarded amounts.

      In the Corrected First Amended Complaint, Plaintiff alleges

that venue is proper in the Central District of Illinois pursuant to

28 U.S.C. §§ 1391(b) and 1400(b) because Defendants have a




1The Court notes that Plaintiff filed a First Amended Complaint (d/e 43) on
May 10, 2019, and shortly after on the same day, filed the Corrected First
Amended Complaint (d/e 44).

                                Page 2 of 18
regular and established place of business in this District or the

State of Illinois; (b) have conducted business in this District and the

State of Illinois; (c) have jointly committed acts of infringement in

this District and the State of Illinois; and/or (d)(i) reside in this

District, (d)(ii) are incorporated in the State of Illinois; and/or (d)(iii)

are registered to conduct business in the State of Illinois.

     Defendant Fiserv Solutions filed a Motion to Dismiss for

Improper Venue alleging that Plaintiff has failed to establish that

venue is proper pursuant to 28 U.S.C. § 1400(b) as this judicial

district is not where Fiserv Solutions resides nor is it where Fiserv

Solutions has a regular and established place of business. See

Brief in Support of Motion (d/e 53).

                           II. JURISDICTION

     This Court has original subject matter jurisdiction over this

action pursuant to 28 U.S.C. §§ 1331 and 1338(a) because the

Complaint alleges a cause of action for patent infringement. See 28

U.S.C. §§ 1331 and 1338(a).

                              III. ANALYSIS

     Fiserv Solutions requests that this Court dismiss the action

against it pursuant to 28 U.S.C. §1406(a), which provides that “[t]he


                               Page 3 of 18
district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of

justice, transfer such case to any district or division in which it

could have been brought.” 28 U.S.C. § 1406(a). Plaintiff bears the

burden of establishing that venue is proper. In re ZTE (USA) Inc.,

890 F.3d 1008 (Fed. Cir. 2018).

     Section 1400(b) of Title 28 of the United States Code provides

the exclusive provision controlling venue in patent infringement

cases:

     Any civil action for patent infringement may be brought
     in the judicial district where the defendant resides, or
     where the defendant has committed acts of infringement
     and has a regular and established place of business.

28 U.S.C. § 1400(b); TC Heartland LLC v. Kraft Foods Group

Brands LLC, 138 S.Ct. 1514, 1518 (2017). Decisions rendered from

the Federal Circuit provide clarity for all federal circuits when faced

with a patent issue. ZTE, 890 F.3d at 1012 (“Whether venue is

proper under § 1400(b) is an issue unique to patent law and is

governed by Federal Circuit law.”).

     The first prong, whether Fiserv Solutions resides in this

judicial district, is not at issue. For purposes of the patent venue



                              Page 4 of 18
statute, “a domestic corporation ‘resides’ only in its State of

incorporation.” TC Heartland, 137 S. Ct. 1514, 1517 (2017); see

also 28 U.S.C. § 1400(b). Fiserv Solutions is incorporated in

Wisconsin. Therefore, venue is improper under the first prong.

     The second prong, whether Fiserv Solutions has committed

acts of infringement and has regular and established place of

business, is disputed. There are three general requirements to

establish that the defendant has a regular and established place of

business: “(1) there must be a physical place in the district; (2) it

must be a regular and established place of business; and (3) it must

be the place of the defendant.” In re Cray Inc., 871 F.3d 1355,

1360 (Fed. Cir. 2017). Without all three, venue is improper under §

1400(b). Id.

     Plaintiff urges this Court to find that Fiserv Solutions has a

physical place of business in this district, relying on numerous

unverified websites. Defendant Fiserv Solutions’ sworn declaration

establishes that Fiserv does not have a regular and established

place of business. Specifically, Fiserv:

    • “does not have any offices, facilities, or own or lease any real
      property in the Central District of Illinois;”



                             Page 5 of 18
    • “does not have a corporate address, mailing address, or
      telephone number in the Central District of Illinois;”

    • “has not paid anyone to operate Fiserv’s business within a
      residence in the Central District of Illinois;”

    • “has not publicly advertised or otherwise indicated that any
      residence in the Central District of Illinois was a Fiserv place
      of business;”

    • “does not own or lease any computer servers or operate any
      data processing facilities within the Central District of
      Illinois.”

See Declaration (d/e 53-1).

     Fiserv Solutions was ordered by this Court to file a reply and

address certain issues raised by Plaintiff in its Opposition to the

Motion to Dismiss. See February 6, 2020 Text Order. Based on the

information before the Court, Plaintiff has failed to establish that

venue is proper as to Plaintiff’s claim against Fiserv Solutions. The

Court provides further explanation below.

    A. ATMs and Maintenance of ATMs Do Not Establish
Proper Venue in This Case.

     Plaintiff alleges that Fiserv Solutions “acquired debit card

processing, ‘ATM Managed Services,’ and the ‘Money Pass’ ATM

network of Elan Financial Services (‘EFS’) for $690M on October 31,

2018.” See Opposition (d/e 54), p. 3. To support this assertion,


                              Page 6 of 18
Plaintiff cited an online article. Fiserv Solutions was directed by the

Court to reply to this allegation. In its reply, Fiserv Solutions stated

that Fiserv Solutions, the defendant named in this case, did not

acquire such assets from Elan Financial Services. See Reply (d/e

60), p. 1. The Court finds that the website relied upon by Plaintiff

does not prove that Fiserv Solutions purchase ATMs that are

located in this District. Any speculation of such ownership has

been discredited by Fiserv Solutions.

     Based on the article, “Fiserv, Inc.” acquired certain assets of

Elan. The Court recognizes that Fiserv, Inc. is close to Defendants

name, Fiserv Solutions. However, Plaintiff has not produced any

reliable evidence tending to prove that a subsidiary of Fiserv

Solutions owns ATMs and that such ownership should be imputed

to Fiserv Solutions. See Cent. States, Se. & Sw. Areas Pension

Fund v. Reimer Express World Corp., 230 F.3d 934, 940 (7th Cir.

2000) (explaining that, in the context of personal jurisdiction,

“Illinois courts exercise jurisdiction over parents based on the

activities of the subsidiary where the corporate veil can be pierced,

or perhaps where all the corporate formalities are observed but the

subsidiary's only purpose is to conduct the business of the


                             Page 7 of 18
parent.”); see also Manville Boiler Co., Inc. v. Columbia Boiler Co.,

269 F.2d 600, 606–607 (4th Cir. 1959) (recognizing that a

subsidiary’s presence in the forum should not be imputed to the

parent company so long as it maintains formal corporate

separateness).

     Even if Fiserv Solutions owned, operated, or controlled ATMs

in this District, that alone would not establish proper venue. To

support its proposition that ATMs would serve as a sufficient basis,

Plaintiff cites Seven Networks, LLC v. Google LLC, which held that

Section 1400(b) “does not require that the place of business also be

a place of employment by the defendant.” 315 F. Supp. 3d 933,

962 (E.D. Tex. 2018). However, such conclusion contradicts the

recent holding from the Federal Circuit in In re Google LLC, 949

F.3d 1338 (Fed. Cir. 2020).

     In the recent decision, Google LLC petitioned for a writ of

mandamus ordering the U.S. District Court for the Eastern District

of Texas to dismiss the case for improper venue. Google, 949 F.3d

at 1339. In the underlying case, Super Interconnect Technologies

LLC (“SIT”) sued Google for patent infringement. Id. SIT alleged

that venue was proper based on the presence of several Google


                              Page 8 of 18
Global Cache (“GGC”) servers, which function as local caches for

Google’s data. Id. at 1340. However, the GGC servers were not

hosted within the datacenters owned by Google. Id. Google

contracted with internet service providers within the district to host

Google’s GGC servers within the providers’ datacenters. Id.

     The Federal Circuit held that “[a] ‘place’ merely needs to be a

‘physical, geographical location in the district from which the

business of the defendant is carried out.’” In re Google LLC, 949

F.3d 1338, 1343 (Fed. Cir. 2020) (quoting Cray, 871 F.3d at 1362).

A “virtual space” or “electronic communications from one person to

another” do not constitute a regular and established place of

business. Cray, 871 F.3d at 1362. However, a “place of business is

not restricted to real property that the defendant must own or lease

and that the statute could be satisfied by any physical place that

the defendant could possess or control.” Google, 949 F.3d at 1343

(citing Cray, 871 F.3d at 1363). Indeed, a physical space other than

a standard business office may be sufficient. See id. at 1343-44

(opining that “leased shelf space or rack space can serve as a ‘place’

under the statute . . . .”); Cray, 871 F.3d at 1362 (holding that a

defendant who operates a table at a flea market may have


                             Page 9 of 18
established a place of business as the table serves as a physical,

geographic location); In re Cordis Corp., 769 F.2d 733, 735, 737

(discussing that a defendant’s employees’ homes used to store

defendant’s literature, documents, and produces could constitute a

regular and established place of business).

     However, a physical place is not enough. The Federal Circuit

held that “‘regular and established place of business’ requires the

regular, physical presence of an employee or other agent of the

defendant conducting the defendant’s business at the alleged ‘place

of business.’” Google, 949 F.3d at 1345.

     In this case, even assuming Fiserv Solutions had a sufficient

connection to ATMs in this District, that does not support venue for

the claim against Fiserv Solutions.

     Similar to the facts in Google, Plaintiff argues that Fiserv

Solutions must have individuals who perform maintenance on the

ATMs, which serves as a basis for venue. The same argument failed

in Google. As the Federal Circuit stated, “Maintaining equipment is

meaningfully different from – as only ancillary to – the actual

producing, storing, and furnishing to customers of what the

business offers.” Google, 949 F.3d at 1346. The Federal Circuit


                            Page 10 of 18
went further to explain that “[t]he venue statute should be read to

exclude agents’ activities, such as maintenance, that are merely

connected to, but do not themselves constitute, the defendant’s

conduct of business in the sense of production, storage, transport,

and exchange of goods or services.” Id. at 1347.

     Here, Plaintiff does little other than speculate that Fiserv

Solutions “must have personnel based in CDIL to offer and provide

ATM Managed Services to customers such as INB in CDIL.” See

Opposition, pg. 4. Plaintiff does not cite any evidence that such

maintenance exists, who performs the maintenance, or how it is

connected to Fiserv Solutions’ business. Plaintiff failed to establish

venue exists over its claim against Fiserv Solutions on the basis of

the existence of ATMs, ATM services, or maintenance of ATMs in

this District.

     The same is true for Plaintiff’s plea for the Court to find that

Fiserv Solutions has an employee in the District because websites

purportedly show that Fiserv Solutions was advertising to hire a

client executive position and a sales executive position in

Springfield, Illinois. See Opposition, pg. 4. The advertisements

simply say that “Fiserv” is hiring. It does not specify if it is Fiserv


                             Page 11 of 18
Solutions or otherwise. See Exhibits to Opposition, (d/e 54-1; 54-

2). The declaration filed by Fiserv Solutions stated that it “has not

paid anyone to operate Fiserv’s business within a residence in the

Central District of Illinois” and “has not publicly advertised or

otherwise indicated that any residence in the Central District of

Illinois was a Fiserv place of business.” See Declaration, pg. 2.

Plaintiff has not contradicted such statement. Therefore, the

advertisements do not establish venue.

     B. No Physical Presence in the District.

     Plaintiff argues that Fiserv Solutions had or has a data

processing center at 19898 N 1800 East Rd., Pontiac, Illinois. As

stated, for venue to be proper, Fiserv must have a “regular and

established place of business,” meaning that it has a “regular,

physical presence of an employee or other agent of the defendant

conducting the defendant’s business at the alleged place of

business.” Google, 949 F.3d at 1345.

     To support its argument, Plaintiff cites to several unverified

websites from Yellow Pages, MapQuest, and Google Maps. The

evidence does not establish that Fiserv Solutions owns “a data

processing center” located at 19898 N 1800 East Rd., Pontiac,


                            Page 12 of 18
Illinois. Fiserv Solutions provided a declaration from Tim Tourville,

the Vice President of Global Real Estate and Workplace Solutions at

Fiserv Solutions, stating that Fiserv Solutions “does not have any

offices, facilities, or own or lease any real property[] in the Central

District of Illinois.” See Declaration (d/e 53-1), p. 1. At the

direction of the Court, Fiserv Solutions replied to Plaintiff’s

accusation that it owned the property located at 19898 N 1800 East

Rd., Pontiac, Illinois. Fiserv Solutions provided the Court with

additional information showing that the address is not owned by

Fiserv Solutions. Based on the Livingston County Assessor’s

website, the deed holders of the property are listed as Corey S.

Harris and Elizabeth R. Harfst and the property in question is

farmland with a single-family dwelling. The Court finds that the

property located at 19898 N 1800 East Rd., Pontiac, Illinois, is not

a physical place of Fiserv Solutions’.

    C. Other Arguments Advocated by Plaintiff Fail to
Establish Venue.

     Plaintiff next argues that outdated information may be used to

support venue. See Opposition (d/e 54), p. 7 (citing Fiserv

Solutions’ SEC 10-k filing for fiscal year 2001). Plaintiff also asserts



                             Page 13 of 18
that Fiserv Solutions “is silent on whether it owned or lease

property, or had personnel in CDIL in the past” ignores the timing

of relevant pleadings in this case. Plaintiff filed its Amended

Complaint on May 10, 2019, naming Fiserv Solutions as a

defendant. Fiserv Solutions filed its Motion to Dismiss for Improper

Venue on August 19, 2019, merely three months after Plaintiff filed

the Amended Complaint and two months after being served with the

Amended Complaint. As noted above, Fiserv Solutions filed a

Declaration stating that it “does not have any offices, facilities, or

own or lease any real property[] in the Central District of Illinois.”

See Declaration (d/e 53-1), p. 1. It is at the time the cause of action

accrues and a reasonable time thereafter that Courts consider when

assessing whether a defendant has a regular and established place

of business in the district. The Welch Scientific Co. v. The Human

Eng’g Inst., Inc., 416 F.2d 32, 36 (7th Cir. 1969). The Court need

not obtain additional information to determine whether Fiserv

Solutions had any real property in the district at some other time.

Certainly the SEC filings from 2001 are outside of the time period

relevant to this Court’s inquiry.




                             Page 14 of 18
     Being listed in an unverified “directory of business” on a

website does not establish that Fiserv Solutions has a regular and

established place of business in the district. See Opposition, p. 7

(arguing that Fiserv Solutions is “currently listed in a directory of

business for Rock Island.”). Furthermore, the listing is unverified,

and it is unknown who may have effectuated such listing, if it

exists. The uncontroverted evidence is that Fiserv Solutions does

not have a corporate address, mailing address, or telephone

number within this District. See Declaration, pg. 1.

     Lastly, federal law prohibits this Court from adopting Plaintiff’s

policy argument that it would be more judicially efficient to exert

venue over Plaintiff’s claim against Fiserv Solutions. See

Opposition, pg. 9; see also Bowlds v. Gen. Motors Mfg. Div. of Gen.

Motors Corp., 411 F.3d 808, 811 (7th Cir. 2005) (“The plain

meaning of legislation should be conclusive, except in the rare cases

in which the literal application of a statute will produce a result

demonstrably at odds with the intentions of its drafters.” )(internal

quotations omitted). § 1400(b) dictates that venue is proper only

“where a defendant resides, or where the defendant has committed




                            Page 15 of 18
acts of infringement and has a regular and established place of

business.” 28 U.S.C. § 1400(b).

     D.    Dismissal of Fiserv Solutions Is Proper.

     Given that venue over Plaintiff’s claim against Fiserv Solutions

is improper in this District, the only question that remains is

whether the Court dismisses or transfers the claim against Fiserv

Solutions. Pursuant to § 1406, “The district court of a district in

which is filed a case laying venue in the wrong division or district

shall dismiss, or if it be in the interest of justice, transfer such case

to any district or division in which it could have been brought.” 28

U.S.C. § 1406.

     Although the statute provides that an action should be

dismissed if venue is improper, Fiserv Solutions is not the only

defendant in this suit. This cause of action was originally filed in

the Northern District of Illinois against Great American Bancorp,

Inc. and First Federal Savings Bank of Champaign-Urbana. Those

Defendants filed a motion to dismiss for improper venue. See d/e

17. This was prior to Fiserv Solutions being a party to the lawsuit.

The Northern District did not issue an order on the merits as the

parties entered a stipulation agreeing to the case being transferred


                             Page 16 of 18
to the Central District of Illinois, where it is now pending. See

Stipulation (d/e 28); Minute Entry (d/e 29).

     “In an action involving multiple defendants, venue and

jurisdiction requirements must be met as to each defendant.” See

Tour Tech. Software, Inc. v. RTV, Inc., 377 F. Supp. 3d 195, 210

(E.D.N.Y. 2019) (citing Magnacoustics, Inc. v. Resonance Tech. Co.,

No. 97-1247, 1997 WL 592863, at *1 (Fed. Cir. Sept. 25, 1997)

(“[A]s firmly established by judicial decisions, in an action involving

multiple defendants[,] venue and jurisdiction requirements must be

met as to each defendant.”)). Therefore, the Court must adhere to

the venue requirements. Additionally, Plaintiff has already filed a

cause of action against Fiserv Solutions in the Northern District of

Illinois alleging the same set of facts. As such, transfer would be

duplicative. The Court also denies Plaintiff’s request for discovery

as Plaintiff has had almost a year to conduct discovery into facts

that would support venue, but it has not. See Reply, pg. 2.

     Under the plain language of 28 U.S.C. § 1400(b), dismissal of

Fiserv Solutions as a party to this litigation is proper. Plaintiff has

failed to establish that Fiserv Solutions has a regular and

established place of business in this District.


                             Page 17 of 18
                         V. CONCLUSION

     For the reasons stated, Defendant Fiserv Solutions, LLC’s

Motion to Dismiss for Improper Venue (d/e 52) is GRANTED.

Therefore, the Clerk is DIRECTED to dismiss this lawsuit against

Fiserv Solutions in accordance with this opinion. The case will

proceed against the remaining Defendants. All pending deadlines

and scheduled settings as to the other Defendants remain set.


ENTERED: March 18, 2020.

FOR THE COURT:
                            s/Sue E. Myerscough___
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 18 of 18
